         Entered on Docket December 10, 2018                   Below is the Order of the Court.




1                                                               _________________________
                                                                Timothy W. Dore
2                                                               U.S. Bankruptcy Court
                                                                (Dated as of Entered on Docket date above)
3

4

5

6     __________________________________________________________________________
7    TIMOTHY W. DORE
     United States Bankruptcy Judge
8
     700 Stewart Street, Room 8106
     Seattle, WA 98101
9
     (206) 370-5300
10

11
                             UNITED STATES BANKRUPTCY COURT
12                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

13     In re:
14                                                            Bankruptcy No. 18-12420-TWD
       Herbert Theodore Griffith and Marta Maria
15
       Griffith,                                              ORDER OVERRULING DEBTORS’
16
                                                              OBJECTION TO CLAIM NO. 1

17                                    Debtors.

18
            THIS MATTER came before the Court on the Debtors’ objection to Claim No. 1 [Docket No.
19
     40] (“Objection”). The Court has reviewed and considered the Objection, all evidence submitted in
20
     support of and in opposition to the Objection, the records and files in this case, and the oral argument
21
     held on November 7, 2018. On December 7, 2018, the Court gave an oral ruling, which constitutes the
22
     Court’s findings of fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052
23
     and Federal Rule of Civil Procedure 52(a).
24          Now, therefore, it is hereby ORDERED that the Objection is overruled.
25                                                /// End of Order ///



     ORDER OVERRULING DEBTORS’ OBJECTION
     TO CLAIM NO. 1
      Case 18-12420-TWD          Doc 52    Filed 12/10/18        Ent. 12/10/18 10:11:01           Pg. 1 of 1
